DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Amended Claims 1-3, 5, 7-8, 10-15 are presented for examination. Claims 4, 6, 7, 9 are cancelled. 
Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
Applicant argues that the Kitamura does not teach the new limitation wherein the end shield has a receiving space receiving the second cooling impeller and does not teach where the gap is formed between the circumferential edge of the end shield and the stator, furthermore, because Luken does not have receiving space, then it does not teach the gap, also modifying holes 22 of Kitamura to circumferential gap would disconnect cylindrical portion and result in non-functional configuration”.
Examiner respectfully disagrees and points Kitamura teaches wherein the end shield has a receiving space receiving the second  cooling impeller (11, see Fig.1), the primary reference teaches the receiving space and is not being modified to have the receiving space, therefore Luken does not have to have the receiving space as argued by applicant, also that a new interpretation of secondary reference Luken teaches the new limitations where wherein the end shield (annotated Fig.1, any part of shields of the stator body and coil are shields) is formed with a wall extending axially (see annotated fIg.1) and terminating such that the wall of the end shield is formed with a circumferential edge (circumferential edge is axially pointing see Fig.1)  along the terminated end of the wall (annotated Fig.1), and a radial side of the stator (stator includes 22, and 26, where the radial edges are shown in 22 and 26 outermost radial parts) has a terminal end (ends of 26,22, radially, see annotated Fig.1), and wherein a circumferential outlet gap (gap between 22 and edges of 16 or edge of where 24 or 20 is located, see annotated Fig.1) between the circumferential edge of the end shield (annotated Fig.1) and the terminal end of the stator is formed around the terminated end of the wall (annotated Fig.1).  Therefore, Kitamura, and new interpretation of Luken and the prior art of record still teach all the limitations as currently claimed.   The teachings of the secondary reference Luken does not have to each and every imitation in the Primary reference, and it is being used to suggest and show modifications to the original primary reference Kitamura, the primary reference teaches discharging of air and inlet through ventilations, also holes 22 are already circumferential gaps and do not need to be completely cut to form the circumferential gap, applicant is assuming a “FULL” circumferential gap around the WHOLE circumference of the stator, where a hole around the CIRCUMFERENCE of the stator is considered claimed “circumferential gap”,  the gap is present and could be used to let air in or out of the machine, and the gap is a use structure and does not change the primary reference. In response to applicant's argument that “Kitamura modification to have a circumferential gap to flow air “, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), one with common knowledge in the motor art would provide circumferential air gap to let air in or out of the motor to provide cooling of the structure.  
Furthermore, Reference US 20190097489 also teaches end shield with gap between end shield and stator ends gap 64.
Therefore, Kitamura and Luken still teach all the limitations as currently claimed. 
Examiner suggests and is open to having interview to discuss features in the case that might proceed case and move it forward.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 1-3, 5, 7, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US Patent 4492885 hereinafter “Kitamura”) in view of Lukens (US Patent 3643119 hereinafter “Lukens”).
Re-claim 1, Kitamura discloses an electric motor (annotated Fig.2) configured as an internal rotor (5) motor for driving a fan (10) a stator (7) a rotor (5) a shaft (annotated Fig.2) motor electronics (8) disposed on a first axial side of the stator (annotated Fig.2) a first cooling impeller (10) associated with the motor electronics (6) and disposed on the first axial side of the stator (annotated Fig.2) on the shaft (annotated Fig.2) and generates a first cooling air flow (J,K,H, see Fig.2) at least to the motor electronics ( see Fig.2, thru 6,6a, k is generated to go thru 6, 6a) during operation of the electric motor and a second cooling impeller (11) disposed immediately adjacent the stator (7,7c) on a second axial side of the stator (annotated Fig.2) opposite the first axial side and has impeller blades (blades of 11), generating a second cooling air flow (e,b,c, d, g, h,) in Fig.2) at least in the axial direction ( air flows axially and radially and in different directions by 11) along the stator during operation of the electric motor wherein a support for the shaft (annotated Fig.2, support holding the shaft inside the rotor, holding the bearing) is provided in the axial direction adjacent to the second cooling impeller (11), wherein the support (annotated Fig.2) shows at least a bearing (annotated Fig.2) integrated in an end shield (2, holds the shaft, see Fig.1), and wherein the end shield has a receiving space receiving the second  cooling impeller (11, see Fig.1) wherein a circumferential outlet gap (22,32) is formed between a circumferential edge (annotated Fig.2, the edge of the end shield has a circumferential edge which is the end of the end shield) of the end shield (2) and the stator (4) via which the second cooling air flow (d) can be conveyed radially outwards (arrow of d is radially outward) during operation of the electric motor (when the rotor rotates). 

    PNG
    media_image1.png
    689
    707
    media_image1.png
    Greyscale

Even though, Kitamura shows the shaft, impeller on the rotor that is held by the shaft and a bearing is shown that holds the shaft that holds the rotor, Kitamura does not explicitly describe first cooling impeller disposed directly on the drive shaft, the support comprise at least one drive shaft bearing integrated in an end shield, Kitamura fails to explicitly teach wherein the end shield is formed with a wall extending axially and terminating such that the wall of the end shield is formed with a circumferential edge along the terminated end of the wall, and a radial side of the stator has a terminal end, and wherein a circumferential outlet gap between the circumferential edge of the end shield and the terminal end of the stator is formed around the terminated end of the wall, via which the second cooling air flow can be conveyed radially outwards during operation of the electric motor. 
However, Lukens teaches the first cooling impeller (disposed on the drive shaft (4), the support (8, hub of 19 holding 18) comprise at least one drive shaft bearing (18) integrated in an end shield (16, 19), wherein the end shield (annotated Fig.1, any part of shields of the stator body and coil are shields) is formed with a wall extending axially (see annotated fIg.1) and terminating such that the wall of the end shield is formed with a circumferential edge (circumferential edge is axially pointing see Fig.1)  along the terminated end of the wall (annotated Fig.1), and a radial side of the stator (stator includes 22, and 26, where the radial edges are shown in 22 and 26 outermost radial parts) has a terminal end (ends of 26,22, radially, see annotated Fig.1), and wherein a circumferential outlet gap (gap between 22 and edges of 16 or edge of where 24 or 20 is located, see annotated Fig.1) between the circumferential edge of the end shield (annotated Fig.1) and the terminal end of the stator is formed around the terminated end of the wall (annotated Fig.1). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify describe components of the motor disclosed by Kitamura wherein it recites first cooling impeller disposed directly on the drive shaft, the support comprise at least one drive shaft bearing integrated in an end shield and wherein the end shield is formed with a wall extending axially and terminating such that the wall of the end shield is formed with a circumferential edge along the terminated end of the wall, and a radial side of the stator has a terminal end, and wherein a circumferential outlet gap between the circumferential edge of the end shield and the terminal end of the stator is formed around the terminated end of the wall, via which the second cooling air flow can be conveyed radially outwards during operation of the electric motor as taught by Lukens since support for the rotor is mounted by a shaft and the shaft is held by bearings situated inside end plate as it is known and conventional in the motor art and as shown by Fig.1 form Lukens and supported to provide rotation and cooling of the machine (Lukens, Col.2, L.30-55). 

    PNG
    media_image2.png
    969
    767
    media_image2.png
    Greyscale

Re-claim 2, Kitamura as modified discloses the electric motor according to claim 1, the second cooling impeller (11) is integrally connected to the rotor (5, see Fig.2).  
Re-claim 3, Kitamura as modified discloses the electric motor according to claim 1 where in a cooling gap (where F flows) as shown in arrows in Fig.2)  is formed between the stator and the rotor through which the second cooling impeller (11), which is configured as a radial impeller (11 has fins that are extending radially and moves air radial and axial as shown by b, c, e, d and f and g in Fig.2) , draws the second cooling air flow (11 draws 1-g through h air represented by arrows, an impeller would move air around when moving around).  
Re-claim 5, Kitamura as modified discloses the electric motor according to claim 1 wherein supporting (supporting at 2 is at one axial side by 2, or support by 3a at another axial end of stator 4, by brackets etc.) is only provided axially on one side opposite the stator (supporting at 2 is at one axial side by 2, or support by 3a at another axial end of stator 4, by brackets etc., bolts on one side axially of the stator, bearings facing stator and rotor provide support axially opposite the stator, any components that provides support and is facing the stator in any direction axially is a supporting).  
Re-claim 7, Kitamura as modified discloses the electric motor according to claim 1 wherein the end shield (2) has a receiving space receiving the second cooling impeller (11, see Fig.2).
Re-claim 11, Kitamura discloses the electric motor according to claim 1 wherein the second cooling impeller (11) has a radial edge section (annotated Fig.2, section of edge is inclined) which is configured to be inclined (in the axial direction, shaft direction) in the axial direction towards the stator (4, the edge is inclined toward the inner side of the stator, towards the winding as well).  
Re-claim 15, Kitamura as modified discloses the electric motor according to claim 1 above, wherein the impeller blades (blades of 11) the second cooling impeller (11) are configured to be curved backwards (annotated Fig.2).  
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Lukens and in further view of Trautner et al. (US PG Pub 20120302147 hereinafter “Trautner”).
Re-claim 8, Kitamura as modified discloses the electric motor according to claim 5 above. 
Kitamura as modified fails to explicitly teach the second cooling impeller has a hub section enclosing the at least one drive shaft bearing in the axial direction.  
However, Trautner teaches the second cooling impeller (405) has a hub section (505) enclosing the at least one drive shaft bearing (450) in the axial direction (see Fig.4b).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the second cooling impeller disclosed by Kitamura as modified wherein the second cooling impeller has a hub section enclosing the at least one drive shaft bearing in the axial direction as taught by Trautner to provide passive air cooling and movement of the fan with a bearing provides better cooling (Trautner, P [0004-0005]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Lukens and in further view of McAfee (US PG Pub 6700235 hereinafter “McAfee”).
Re-claim 10, Kitamura as modified discloses the electric motor according to claim 1 above.
Kitamura as modified teaches the axial gap between the (end shield) and the second cooling impeller (11) is substantially constant (at least a portion is constant that faces 2)
Kitamura as modified fails to explicitly teach the receiving space of the end 4Attorney Docket No. 16312-005Client Reference No. K 869 PCT/USshield and the second cooling impeller have mutually corresponding shapes such that an axial gap between the end shield and the second cooling impeller is constant.  
McAfee teaches the receiving space of the end 4Attorney Docket No. 16312-005Client Reference No. K 869 PCT/US shield and the second cooling impeller have mutually corresponding shapes (see annotated Fig.7) such that an axial gap between the end shield and the second cooling impeller is constant (see annotated Fig.7).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the dimensions and spacing between the impeller and the end shield disclosed by Kitamura as modified the receiving space of the end 4Attorney Docket No. 16312-005Client Reference No. K 869 PCT/USshield and the second cooling impeller have mutually corresponding shapes such that an axial gap between the end shield and the second cooling impeller is constant as taught by McAfee to cool the motor efficiently and improve the power output by 50% (McAfee, Col.2, L.10-30).

    PNG
    media_image3.png
    483
    715
    media_image3.png
    Greyscale

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Lukens and in further view of Kenyon et al. (US PG Pub 20080304986 hereinafter “Kenyon”).
Re-claim 12, Kitamura as modified discloses the electric motor according to claim 1 above, the second cooling impeller (11) has an outer diameter D2 (annotated Fig.2) which is configured in relation to an outer stator diameter DS of the stator such that DS <=>D1 (see Fig.2, how impeller is varying and stator coils are lower and stator body is bigger, which would always be the case, and outer diameter of impeller 11 varies based on where the measurement is taken).

    PNG
    media_image4.png
    730
    741
    media_image4.png
    Greyscale

	However, Kitamura fails to explicitly recite the relationship where 0.9D2 <= DS<= 1.1 D2.   
	However, Kenyon suggests changing the size and diameter of the impellers, and Fig.3 shows impeller 250 overlap with stator, so the diameters could be at various locations of the impeller and could have a 1/1 relationship therefore meeting at  the relationship of DS=D2 in the range, (see P[0096], therefore it suggests changing the Diameters of the first and second impeller, as an example D2 could be 45mm, and D1 could be set at 40 mm or less, which satisfies changing the size of the impellers to meet the expression  0.9D2 <= DS<= 1.1 D2. as a result effective variable, see P [0096] stating other suitable sizes are possible. 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to optimize the diameter sizes of the impellers of Kitamura wherein the relationship where 0.9D2 <= DS<= 1.1 D2 is met as suggested by Kenyon as it is obvious to try other suitable sizes  of diameters of the impellers therefore making a more integral component see Kenyon, [0097],see eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts or portions, I, Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), in this case the range optimizing the range is a routine optimization yielding the same results, as mentioned in Kenyon P[0097 that other values can be selected and try other sizes therefore it is a routine size change, see eMPEP 2144.05, IV, change in size, shape or sequence, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). Therefore changing the size of the diameter of the impellers and the diameters will meet 1:1 ratio with the stator diameter could intersect and meet the relationship indicated 0.9D2 <= DS<= 1.1 D2 and will provide cooling as required for the motor components. 

    PNG
    media_image5.png
    784
    709
    media_image5.png
    Greyscale

Re-claim 13, Kitamura as modified discloses the electric motor according to claim 1 above, the second cooling impeller (11) has an outer diameter D2 (annotated Fig.2) which is configured in relation to an outer rotor diameter DR of the stator such that DR <=D1 (which would always be the case, and outer diameter of impeller 11 varies based on where the measurement is taken), where DR is same size as one edge of the impeller which meets DR=D1.
	However, Kitamura fails to explicitly recite the relationship where 0.6D1 <=DR <=1.1D1.   
	However, Kenyon suggests changing the size and diameter of the impellers, and Fig.3 shows impeller 250 overlap with rotor, so the diameters could be at various locations of the impeller and could have a 1/1 relationship therefore meeting at  the relationship of DR=D2 in the range, (see P[0096], therefore it suggests changing the Diameters of the first and second impeller, as an example D2 could be 45mm, and D1 could be set at 40 mm or less, which satisfies changing the size of the impellers to meet the expression  0.6D1 <=DR <=1.1D1.   as a result effective variable, see P [0096] stating other suitable sizes are possible. 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to optimize the diameter sizes of the impellers of Kitamura wherein the relationship 0.6D1 <=DR <=1.1D1.   is met as suggested by Kenyon as it is obvious to try other suitable sizes of diameters of the impellers therefore making a more integral component see Kenyon, [0097], see eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts or portions, I, Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), in this case the range optimizing the range is a routine optimization yielding the same results, as mentioned in Kenyon P[0097 that other values can be selected and try other sizes therefore it is a routine size change, see eMPEP 2144.05, IV, change in size, shape or sequence, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). Therefore changing the size of the diameter of the impellers and the diameters will meet 1:1 ratio with the rotor diameter could intersect and meet the relationship indicated 0.6D1 <=DR <=1.1D1.   and will provide cooling as required for the motor components. 
Re-claim 14, Kitamura as modified discloses the electric motor according to claim 1 above, the second cooling impeller (11) has an outer diameter D2 (annotated Fig.2) which is configured in relation to an outer diameter D1 (annotated Fig.2) of the first cooling impeller (10) such that D2 <D1 (which would always be the case, and outer diameter of impeller 11 varies based on where the measurement is taken)
	However, Kitamura fails to explicitly recite the relationship where 0.3D2 <= D1 <=0.7D2. 
	However, Kenyon suggests changing the size and diameter of the fans (see P [0096], therefore it suggests changing the Diameters of the first and second impeller, as an example D2 could be 45mm, and D1 could be set at 40 mm or less, which satisfies changing the size of the impellers to meet the expression 0.3D2 <= D1 <=0.7D2 as a result effective variable, see P [0096] stating other suitable sizes are possible. 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to optimize the diameter sizes of the impellers of Kitamura wherein the relationship where 0.3D2 <= D1 <=0.7D2 is met as suggested by Kenyon as it is obvious to try other suitable sizes  of diameters of the impellers therefore making a more integral component see Kenyon, [0097],see eMPEP 2144.05, Obviousness of similar or overlapping ranges, amounts or portions, I, Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), in this case the range optimizing the range is a routine optimization yielding the same results, as mentioned in Kenyon P[0097 that other values can be selected and try other sizes therefore it is a routine size change, see eMPEP 2144.05, IV, change in size, shape or sequence, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). Therefore changing the size of the diameter of the impellers could intersect and meet the relationship indicated above and will provide cooling as required for the motor components. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (US PG Pub 20180249873 hereinafter “Yoshida”) could be used to reject claims 12-14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834